                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                            CIVIL MINUTES – GENERAL        ‘O’
     Case No.     2:18-cv-06262-CAS-GJSx          Date February 6, 2019
     Title        MICHAEL K. HAMRA v. TRANSAMERICA LIFE INSURANCE
                  COMPANY



     Present: The Honorable       CHRISTINA A. SNYDER
             Catherine Jeang                          Not Present                     N/A
              Deputy Clerk                     Court Reporter / Recorder            Tape No.
           Attorneys Present for Plaintiffs:                Attorneys Present for Defendants:
                  Not Present                                Not Present
     Proceedings:     (IN CHAMBERS) - DEFENDANT TRANSAMERICA’S MOTION
                      TO DISMISS (Filed August 29, 2018, dkt. 23)


I.       INTRODUCTION
       On July 19, 2018, plaintiff Michael K. Hamra, as trustee on behalf of the Sam F.
Hamra, Jr. and June S. Hamra irrevocable trust (the “Trust”), filed this action against
Transamerica Life Insurance Company (“Transamerica”) challenging a monthly
deduction rate (“MDR”) increase for the life insurance policy purchased by plaintiff to
protect joint insureds Sam Hamra and June Hamra. Dkt. 1 (“Compl.”). Specifically, the
Complaint alleges claims for: (1) breach of contract; (2) breach of the covenant of good
faith and fair dealing; (3) tortious breach of the duty of good faith and fair dealing; (4)
violation of California’s Unfair Competition Law (“UCL”), pursuant to Cal. Bus. & Prof.
Code §§ 17200, et seq.; and (5) declaratory relief. Id.
      On August 29, 2018, Transamerica moved to dismiss this action for lack of
personal jurisdiction, improper venue, and lack of standing. Dkt. 12 (“Mot.”).
Transamerica also moved to dismiss the following claims for failure to state a claim
under Federal Rule of Civil Procedure 12(b)(6): tortious breach of the duty of good faith
and fair dealing, violation of the UCL, and declaratory relief. Id. Plaintiff filed an
opposition on September 17, 2018. Dkt. 28 (“Opp’n”). Transamerica filed a reply on
September 24, 2018. Dkt. 29 (“Reply”). The Court took the motion under submission
and ordered limited jurisdictional discovery to determine whether it could exercise
personal jurisdiction over Transamerica. Dkt. 32. Plaintiff filed additional evidence and
a supplemental brief on November 19, 2018. Dkt. 48 (“P. Supp.”). Transamerica
responded on December 3, 2018. Dkt. 41 (“D. Supp.”).



CV-1378 (12/17)                        CIVIL MINUTES - GENERAL                          Page 1 of 20
                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                            CIVIL MINUTES – GENERAL        ‘O’
   Case No.       2:18-cv-06262-CAS-GJSx          Date February 6, 2019
   Title          MICHAEL K. HAMRA v. TRANSAMERICA LIFE INSURANCE
                  COMPANY

      The Court held a hearing on December 10, 2018. The Court subsequently ordered
the parties to provide supplemental briefing on Transamerica’s contention that a choice-
of-law issue existed with respect to plaintiff’s claim for tortious breach of the duty of
good faith and fair dealing. Dkt. 55. Plaintiff filed his supplemental brief on January 18,
2019, dkt. 56, and Transamerica filed its supplemental brief on January 25, 2019, dkt. 57.
       Having carefully considered the parties’ arguments, the Court finds and concludes
as follows.
II.      BACKGROUND

         A.        Plaintiff’s Purchase of Transamerica’s Life Insurance Policy

       Plaintiff purchased a universal life insurance policy (the “Policy”) from
Transamerica in 1999 on the lives of Sam F. Hamra and June S. Hamra. Compl. ¶¶ 1–2.
The Policy was issued to the Trust from Transamerica’s headquarters at 1150 South
Olive Street in Los Angeles, California on July 22, 1999. Id. ¶¶ 13, 15, Ex. A (“Policy”)
at 2. When the Policy was purchased, Transamerica was incorporated in California.
Compl. ¶ 15. The Policy indicated that Transamerica’s President and Executive Vice
President both signed the Policy in Los Angeles and that Transamerica’s home office was
in Los Angeles. Policy at 2, 16. The riders and endorsements that were issued along
with the Policy were also signed in Los Angeles. Policy at 28, 29, 30, 33.

         B.        The Terms of Transamerica’s Life Insurance Policy

       The Policy provides $5,000,000 in death benefits and a guaranteed 4% interest on
the accumulated value of the policy account (“Accumulation Value”), tax advantaged
loans against the Accumulation Value, the cash value of the Accumulation Value if
surrendered, and the proceeds from the sale of the Policy on the secondary market. Id. ¶¶
3, 13, 19. Unlike term life insurance policy, the Policy does not require set monthly
premiums to stay in-force. Id. ¶ 20. Rather, premiums are deposited into an account for
the Policy, and each month, Transamerica withdraws a monthly deduction from the
account to cover the cost of insurance (“COI”). Id. Payments greater than the monthly
COI are credited to the Policy’s Accumulation Value. Id. The Policy remains in-force
until the insureds die, the Policy is surrendered, or the Policy lapses. Id. The Policy will
lapse if the monthly deduction exceeds the monthly premium paid by the Trust plus the
current cash value of the Policy. Id.

CV-1378 (12/17)                      CIVIL MINUTES - GENERAL                         Page 2 of 20
                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                            CIVIL MINUTES – GENERAL        ‘O’
   Case No.       2:18-cv-06262-CAS-GJSx          Date February 6, 2019
   Title          MICHAEL K. HAMRA v. TRANSAMERICA LIFE INSURANCE
                  COMPANY

       Prior to the issuance of the Policy, Transamerica prepared an illustration for the
Trust showing how the Policy would perform if the Trust paid its planned monthly
premiums and there was no change in interest or the MDR. Compl. Ex. F (“Original
Illustration”). The illustration indicated that by the 28th year of the Policy, the Trust
would accumulate approximately $3 million in cash value through surplus premiums and
guaranteed interest. Id.; Compl. ¶ 41.

       The Policy also contains an optional rider selected by plaintiff called the
Endorsement to Modify Grace Period (the “Endorsement”). Id. ¶ 29. Under the
Endorsement, Transamerica guaranteed that the Policy would remain in effect for a
guaranteed period even if the Policy’s Accumulation Value were insufficient to cover the
COI, as long as plaintiff timely paid $78,994 in premiums a year in equal monthly
installments through age 100. Id.; Opp’n at 3. However, if plaintiff fails to make a
payment in full and on time, the Policy will lapse if the Accumulation Value is lower
than the COI. Id.

         C.        Transamerica’s Increase to the Monthly Deduction Rate

       The COI is determined by adding three numbers: an administrative charge; a
monthly expense charge; and a number derived from the MDR set by Transamerica. Id. ¶
21. The latter component of the monthly deduction is the most significant component of
the COI and is determined by subtracting the Accumulation Value from the Policy’s
death benefit and multiplying the difference by one thousandth of the MDR. Id. ¶¶ 21,
22. On April 5, 2018, Transamerica delivered a “Notice of Monthly Deduction Rate
Increase” (the “Notice”) to the Trust announcing that it was increasing the MDR for the
Policy by 39% on June 1, 2018, and that it would do so again on each of the next two
anniversary dates on a compound basis. Id. ¶ 31. According to plaintiff, this translates to
a 168% increase in the MDR over three years, and that in order for plaintiff to obtain the
same benefits that Transamerica illustrated at issuance, plaintiff will have to pay
Transamerica millions of dollars in additional premiums to cover the monthly deductions.
Id. ¶¶ 31–32.

      In the Notice, Transamerica represents that it is implementing the MDR increase
based on its “current expectations for future costs” pursuant to language in the Policy
permitting Transamerica to increase the monthly deduction rates if there has been a
change in its expectations as to certain “cost factors.” Id. ¶ 34; Policy at 20. Plaintiff

CV-1378 (12/17)                     CIVIL MINUTES - GENERAL                          Page 3 of 20
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES – GENERAL        ‘O’
   Case No.        2:18-cv-06262-CAS-GJSx          Date February 6, 2019
   Title           MICHAEL K. HAMRA v. TRANSAMERICA LIFE INSURANCE
                   COMPANY

contends that Transamerica’s purported justification for the MDR increase is
disingenuous because Transamerica’s costs have not materially increased since issuance
because national mortality rates have improved, interest rates are rising, corporate taxes
are falling, and persistency is moving in insurers’ favor. Id. ¶ 34.

II.      LEGAL STANDARD
         A.       Rule 12(b)(2)

       When a defendant moves to dismiss for lack of personal jurisdiction under Federal
Rule of Civil Procedure 12(b)(2), the “plaintiff bears the burden of establishing that
jurisdiction is proper.” Boschetto v. Hansing, 539 F.3d 1011, 1015 (9th Cir. 2008)
(citation omitted). Where, as here, the defendant’s motion is based on written materials
rather than an evidentiary hearing, “the plaintiff need only make a prima facie showing of
jurisdictional facts to withstand the motion to dismiss.” Brayton Purcell LLP v.
Recordon & Recordon, 606 F.3d 1124, 1127 (9th Cir. 2010) (quoting Pebble Beach Co.
v. Caddy, 453 F.3d 1151, 1154 (9th Cir. 2006). The plaintiff cannot simply rely on the
“bare allegations” of its complaint; however, uncontroverted allegations in the complaint
must be taken as true, and “[c]onflicts between parties over statements contained in
affidavits must be resolved in the plaintiff’s favor.” Schwarzenegger v. Fred Martin
Motor Co., 374 F.3d 797, 800 (9th Cir. 2004).
       Generally, personal jurisdiction exists if (1) it is permitted by the forum state’s
long-arm statute and (2) the “exercise of that jurisdiction does not violate federal due
process.” Pebble Beach, 453 F.3d at 1154–55. “California’s long-arm statute is co-
extensive with federal standards, so a federal court may exercise personal jurisdiction if
doing so comports with federal constitutional due process.” Boschetto, 539 F.3d at 1015.
“For a court to exercise personal jurisdiction over a nonresident defendant, that defendant
must have at least ‘minimum contacts’ with the relevant forum such that the exercise of
jurisdiction ‘does not offend traditional notions of fair play and substantial justice.’”
Schwarzenegger, 374 F.3d at 801 (quoting International Shoe Co. v. Washington, 326
U.S. 310, 316 (1945)). Depending on the nature of the contacts between the defendant
and the forum state, personal jurisdiction is characterized as either general or specific.




CV-1378 (12/17)                     CIVIL MINUTES - GENERAL                         Page 4 of 20
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES – GENERAL        ‘O’
   Case No.            2:18-cv-06262-CAS-GJSx          Date February 6, 2019
   Title               MICHAEL K. HAMRA v. TRANSAMERICA LIFE INSURANCE
                       COMPANY

                  i.      General Jurisdiction
       “A court may assert general jurisdiction over foreign (sister-state or foreign-
country) corporations to hear any and all claims against them when their affiliations with
the State are so ‘continuous and systematic’ as to render them essentially at home in the
forum State.” Goodyear Dunlop Tires Operations, S.A. v. Brown, 564 U.S. 915, 919
(2011) (quoting International Shoe, 326 U.S. at 317). A corporation’s place of
incorporation and principal place of business are the paradigmatic bases for general
jurisdiction. Daimler AG v. Bauman, 571 U.S. 117, 137 (2014). Otherwise, “[t]he
standard is met only by ‘continuous corporate operations within a state [that are] thought
so substantial and of such a nature as to justify suit against [the defendant] on causes of
action arising from dealings entirely distinct from those activities.’” King v. Am. Family
Mut. Ins. Co., 632 F.3d 570, 579 (9th Cir. 2011) (quoting International Shoe, 326 U.S. at
318). The standard for general jurisdiction “is an exacting standard, as it should be,
because a finding of general jurisdiction permits a defendant to be haled into court in the
forum state to answer for any of its activities anywhere in the world.” Mavrix Photo, Inc.
v. Brand Techs., Inc., 647 F.3d 1218, 1224 (9th Cir. 2011).
                  ii.     Specific Jurisdiction
      A court may assert specific jurisdiction over a claim for relief that arises out of a
defendant’s forum-related activities. Rano v. Sipa Press, Inc., 987 F.2d 580, 588 (9th Cir.
1993). The test for specific personal jurisdiction has three parts:

         (1) The defendant must perform an act or consummate a transaction within
         the forum, purposefully availing himself of the privilege of conducting
         activities in the forum and invoking the benefits and protections of its laws;

         (2) The claim must arise out of or result from the defendant’s forum-related
         activities; and

         (3) Exercise of jurisdiction must be reasonable.

Id.; see also Burger King Corp. v. Rudzewicz, 471 U.S. 462, 475–76 (1985). The
plaintiff bears the burden of satisfying the first two prongs, and if either is not satisfied,
personal jurisdiction is not established. Schwarzenegger, 374 F.3d at 802.



CV-1378 (12/17)                          CIVIL MINUTES - GENERAL                          Page 5 of 20
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES – GENERAL        ‘O’
   Case No.        2:18-cv-06262-CAS-GJSx          Date February 6, 2019
   Title           MICHAEL K. HAMRA v. TRANSAMERICA LIFE INSURANCE
                   COMPANY

       In contracts cases, courts conduct a “purposeful availment” analysis to determine
the first prong of the specific jurisdiction test. Id. Because a contract is “ordinarily but
an intermediate step serving to tie up prior business negotiations with future
consequences which themselves are the real object of the business transaction,” a court
must evaluate four factors to determine whether purposeful availment has occurred:
(1) prior negotiations, (2) contemplated future consequences, (3) the terms of the
contract, and (4) the parties’ actual course of dealing. Burger King, 471 U.S. at 478–79.
A single contract for the sale of goods to a plaintiff in the forum state may be sufficient
for specific jurisdiction over a defendant, but only where the contract creates a
“substantial connection” with the forum state. Boschetto v. Hansing, 539 F.3d 1011,
1017 (9th Cir. 2008). “The foreseeability of causing injury in another state is not a
sufficient basis on which to exercise jurisdiction,” without more. Gray & Co. v.
Firstenberg Mach. Co., Inc., 913 F.2d 758, 760 (9th Cir. 1990).

       If the plaintiff establishes the first two prongs regarding purposeful availment and
the defendant’s forum-related activities, then it is the defendant’s burden to “present a
compelling case” that the third prong, reasonableness, has not been satisfied.
Schwarzenegger, 374 F.3d at 802 (quoting Burger King, 471 U.S. at 477). The third
prong requires the Court to balance seven factors: (1) the extent of the defendant’s
purposeful availment, (2) the burden on the defendant, (3) conflicts of law between the
forum state and the defendant’s state, (4) the forum’s interest in adjudicating the dispute,
(5) judicial efficiency, (6) the plaintiff’s interest in convenient and effective relief, and
(7) the existence of an alternative forum. Roth, 942 F.2d at 623.

         B.       Rule 12(b)(3)

      Pursuant to Rule12(b)(3), a defendant may move to dismiss a complaint for
improper venue. If an action is filed in the “wrong division or district” a court may
dismiss the action or, “if it be in the interest of justice” transfer the action to an
appropriate district or division. 28 U.S.C. § 1406(a). In federal courts, the determination
of where venue is appropriate “is governed entirely by statute.” Zumba Fitness, LLC v.
Brage, No. CV 11-5361-GHK (CWx), 2011 WL 4732812 (C.D. Cal. Oct. 6, 2011) (citing
Leroy v. Great W. United Corp., 443 U.S. 173, 181 (1979)). When deciding a motion to
dismiss for improper venue, unlike a Rule 12(b)(6) motion, the court need not accept the
pleadings as true and may consider facts outside the pleadings. See R.A. Argueta v.
Banco Mexicano, S.A., 87 F.3d 320, 324 (9th Cir. 1996). Once a defendant raises an

CV-1378 (12/17)                      CIVIL MINUTES - GENERAL                          Page 6 of 20
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES – GENERAL        ‘O’
   Case No.        2:18-cv-06262-CAS-GJSx          Date February 6, 2019
   Title           MICHAEL K. HAMRA v. TRANSAMERICA LIFE INSURANCE
                   COMPANY

objection to venue, the plaintiff bears the burden of establishing that the selected venue is
proper. Rio Properties, Inc. v. Rio Intern. Interlink, 284 F.3d 1007, 1019 (9th Cir. 2002).
To defeat a motion to dismiss for improper venue, the plaintiff need only make a prima
facie showing of proper venue.
         C.       Rule 12(b)(1)

       A motion to dismiss an action pursuant to Fed. R. Civ. P. 12(b)(1) raises the
objection that the federal court has no subject matter jurisdiction over the action. This
defect may exist despite the formal sufficiency of the allegations in the complaint. T.B.
Harms Co. v. Eliscu, 226 F. Supp. 337, 338 (S.D.N.Y. 1964), aff’d 339 F.2d 823 (2d Cir.
1964). When considering a Rule 12(b)(1) motion challenging the substance of
jurisdictional allegations, the Court is not restricted to the face of the pleadings, but may
review any evidence, such as declarations and testimony, to resolve any factual disputes
concerning the existence of jurisdiction. See McCarthy v. United States, 850 F.2d 558,
560 (9th Cir. 1988).
         D.       Rule 12(b)(6)

       A motion pursuant to Federal Rule of Civil Procedure 12(b)(6) tests the legal
sufficiency of the claims asserted in a complaint. Under this Rule, a district court
properly dismisses a claim if “there is a ‘lack of a cognizable legal theory or the absence
of sufficient facts alleged under a cognizable legal theory.’” Conservation Force v.
Salazar, 646 F.3d 1240, 1242 (9th Cir. 2011) (quoting Balisteri v. Pacifica Police Dep’t,
901 F.2d 696, 699 (9th Cir. 1988)). “While a complaint attacked by a Rule 12(b)(6)
motion to dismiss does not need detailed factual allegations, a plaintiff’s obligation to
provide the ‘grounds’ of his ‘entitlement to relief’ requires more than labels and
conclusions, and a formulaic recitation of the elements of a cause of action will not do.”
Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007) (internal citations omitted).
“Factual allegations must be enough to raise a right to relief above the speculative level.”
Id. (internal citations omitted).

       In considering a motion pursuant to Rule 12(b)(6), a court must accept as true all
material allegations in the complaint, as well as all reasonable inferences to be drawn
from them. Pareto v. FDIC, 139 F.3d 696, 699 (9th Cir. 1998). The complaint must be
read in the light most favorable to the nonmoving party. Sprewell v. Golden State
Warriors, 266 F.3d 979, 988 (9th Cir. 2001). However, “a court considering a motion to

CV-1378 (12/17)                     CIVIL MINUTES - GENERAL                           Page 7 of 20
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES – GENERAL        ‘O’
   Case No.        2:18-cv-06262-CAS-GJSx          Date February 6, 2019
   Title           MICHAEL K. HAMRA v. TRANSAMERICA LIFE INSURANCE
                   COMPANY

dismiss can choose to begin by identifying pleadings that, because they are no more than
conclusions, are not entitled to the assumption of truth. While legal conclusions can
provide the framework of a complaint, they must be supported by factual allegations.”
Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009); see Moss v. United States Secret Service,
572 F.3d 962, 969 (9th Cir. 2009) (“[F]or a complaint to survive a motion to dismiss, the
non-conclusory ‘factual content,’ and reasonable inferences from that content, must be
plausibly suggestive of a claim entitling the plaintiff to relief.”). Ultimately,
“[d]etermining whether a complaint states a plausible claim for relief will . . . be a
context-specific task that requires the reviewing court to draw on its judicial experience
and common sense.” Iqbal, 556 U.S. at 679.

       Unless a court converts a Rule 12(b)(6) motion into a motion for summary
judgment, a court cannot consider material outside of the complaint (e.g., facts presented
in briefs, affidavits, or discovery materials). In re American Cont’l Corp./Lincoln Sav. &
Loan Sec. Litig., 102 F.3d 1524, 1537 (9th Cir. 1996), rev’d on other grounds sub nom
Lexecon, Inc. v. Milberg Weiss Bershad Hynes & Lerach, 523 U.S. 26 (1998). A court
may, however, consider exhibits submitted with or alleged in the complaint and matters
that may be judicially noticed pursuant to Federal Rule of Evidence 201. In re Silicon
Graphics Inc. Sec. Litig., 183 F.3d 970, 986 (9th Cir. 1999); Lee v. City of Los Angeles,
250 F.3d 668, 689 (9th Cir. 2001).

       As a general rule, leave to amend a complaint which has been dismissed should be
freely granted. Fed. R. Civ. P. 15(a). However, leave to amend may be denied when “the
court determines that the allegation of other facts consistent with the challenged pleading
could not possibly cure the deficiency.” Schreiber Distrib. Co. v. Serv-Well Furniture
Co., 806 F.2d 1393, 1401 (9th Cir. 1986); see Lopez v. Smith, 203 F.3d 1122, 1127 (9th
Cir. 2000).

III.     DISCUSSION
         A.       Personal Jurisdiction

      The Court previously granted plaintiff’s request for jurisdictional discovery
because it had doubts as to whether any events related to the MDR increase occurred in




CV-1378 (12/17)                       CIVIL MINUTES - GENERAL                      Page 8 of 20
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES – GENERAL        ‘O’
   Case No.            2:18-cv-06262-CAS-GJSx          Date February 6, 2019
   Title               MICHAEL K. HAMRA v. TRANSAMERICA LIFE INSURANCE
                       COMPANY

California. The evidence subsequently filed with the Court demonstrates that this Court
may exercise specific personal jurisdiction over Transamerica.

                  i.       Purposeful Availment
        The first prong of the specific jurisdiction analysis concerns Transamerica’s
purposeful availment of the privileges of conducting activities in the California. See
Picot v. Weston, 780 F.3d 1206, 1211 (9th Cir. 2015). For a case sounding in contract,
“[a] showing that a defendant purposefully availed [itself] of the privilege of doing
business in a forum state typically consists of evidence of the defendant’s actions in the
forum, such as executing or performing a contract there.” Schwarzenegger, 374 F.3d at
802. Plaintiff provides facts that demonstrate Transamerica has purposefully availed
itself of the privileges of this forum—namely, that Transamerica has registered with the
California Secretary of State, Compl. ¶ 10, that Transamerica signed the Policy in Los
Angeles—which provides part of the basis for plaintiff’s claims, id., and that
Transamerica employees who helped develop the MDR increases were employed in Los
Angeles, P. Supp. at 4–5. Moreover, Transamerica operated its life products division in
Los Angeles from at least 1991 through the end of 2017. Supp. at 2. These facts are not
“random,” “fortuitous,” or “attenuated,” see Burger King, 471 U.S. at 475, and instead
sufficiently demonstrate purposeful availment of the privileges of conducting business in
California with respect to plaintiff’s claims. Transamerica’s argument that it did not
envision continuing and wide-reaching contacts with California when it issued the Policy
is unpersuasive because the Policy was issued from Transamerica’s home office in Los
Angeles, and the Policy itself directed plaintiff to send all requests to add, cancel, or
exercise the benefits of the Policy to the Los Angeles office. Dkt. 48-5 at 40(3), 43.

                  ii.     Forum-Related Activities
        The second prong requires that plaintiff’s claims arise out of, or relate to,
Transamerica’s forum-related activities. See Picot, 780 F.3d at 1211. The Ninth Circuit
applies a “but for” test to determine whether claims relate to forum-related activities.
Ballard v. Savage, 65 F.3d 1495, 1500 (9th Cir. 1995). Under this test, the question is:
but for Transamerica’s conduct in California, would the Trust’s claims have arisen? See
id. at 1500. As one district court in the Ninth Circuit has observed, “any event in the
causal chain leading to the plaintiff’s injury is sufficiently related to the claim to support
the exercise of specific jurisdiction.” Dubose, 2017 WL 2775034, at *3.


CV-1378 (12/17)                         CIVIL MINUTES - GENERAL                        Page 9 of 20
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES – GENERAL        ‘O’
   Case No.         2:18-cv-06262-CAS-GJSx          Date February 6, 2019
   Title            MICHAEL K. HAMRA v. TRANSAMERICA LIFE INSURANCE
                    COMPANY

       With respect to this prong, Transamerica argues that the preparation for and
ultimate decision to implement the MDR increase occurred in Iowa. MTD at 12.
Although the final decisions with respect to the MDR increase were made in Iowa, the
Court must consider other relevant factors, such as where the Policy was executed and
the circumstances comprising the “but for” chain of causation leading to plaintiff’s
alleged injuries. The Court notes that Transamerica signed the Policy in Los Angeles.
Policy at 2. Additionally, the Court finds that the original pricing of the policies is,
indeed, a link in the causal chain leading to plaintiff’s alleged breach of contract injury.
Plaintiff’s claims stem from Transamerica’s actions with respect to the MDR increase on
the Policy. That alleged breach, in turn, is premised upon Transamerica’s in-state
conduct where it priced and issued the original policies. Whether the MDR increase was
meant to recoup past losses implicates the original pricing assumptions made by
Transamerica. P. Supp. At 2. Therefore, the original pricing—which occurred in
California—is a necessary link in the causal chain leading to Transamerica’s alleged
breach of contract.

       Moreover, plaintiff demonstrates that Transamerica employed actuaries Pamela
Wu and Wen Jung Ho in Los Angeles who performed at least some of the actuarial
analysis leading to the MDR increase. P. Supp. at 4–5. According to John Daniel
Mahoney, Transamerica’s 30(b)(6) corporate representative, the work performed by Lu in
Los Angeles was “necessary to – ultimately to estimate the financial impact of the MDR
increases . . . .” Id. at 5; Dkt. 48-3 at 65:18–66.6. Mahoney also stated that the work
performed by Ho in Los Angeles was “necessary and integral to the recommendation to
increase the MDRs on the TransSurvivor policies . . .” P. Supp. at 6; Dkt. 48-3 at 65:6–
13. Therefore, plaintiff has shown that but-for Transamerica’s conduct in California and
the work of its Los Angeles employees in effectuating the MDR increase with respect to
the Policy, plaintiff’s claims would not have arisen. Plaintiff demonstrates an “affiliation
between the forum and the underlying controversy.” BMS, 137 S. Ct. at 1781 (quotations
and citations omitted).

                  iii.   Reasonableness
      Plaintiff has established the first two prongs regarding purposeful direction and the
defendant’s forum-related activities, and therefore it is the defendant’s burden to “present
a compelling case” that the third prong, the “reasonableness” of personal jurisdiction in
the Central District, has not been satisfied. Schwarzenegger, 374 F.3d at 802 (quoting
Burger King, 471 U.S. at 477). The third prong requires the Court to balance seven
CV-1378 (12/17)                       CIVIL MINUTES - GENERAL                       Page 10 of 20
                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES – GENERAL        ‘O’
   Case No.        2:18-cv-06262-CAS-GJSx          Date February 6, 2019
   Title           MICHAEL K. HAMRA v. TRANSAMERICA LIFE INSURANCE
                   COMPANY

factors: (1) the extent of the defendant’s purposeful availment, (2) the burden on the
defendant, (3) conflicts of law between the forum state and the defendant’s state, (4) the
forum’s interest in adjudicating the dispute, (5) judicial efficiency, (6) the plaintiff’s
interest in convenient and effective relief, and (7) the existence of an alternative forum.
Roth, 942 F.2d at 623.

       Transamerica does not argue that exercising specific personal jurisdiction in the
Central District would not “comport with fair play and substantial justice,”
Schwarzenegger, 374 F.3d at 802; and the Court concludes that specific jurisdiction in
the Central District would not be unreasonable. The Court finds that Transamerica has
established numerous contacts with the forum district, and that to litigate the matter in the
Central District of California as opposed to the Northern District of Iowa would not
impose a considerable burden on Transamerica. There are also witnesses and evidence
located in Los Angeles. Taken together, the applicable factors demonstrate that the
exercise of personal jurisdiction over Transamerica is reasonable in light of the extent to
which it has injected itself into the forum. Accordingly, the Court finds that the exercise
of personal jurisdiction over Transamerica is proper under the Due Process Clause.1

         B.       Venue

      Under the general venue statute, 28 U.S.C. § 1391, a civil action may be brought in
any of the following:

         (1) a judicial district in which any defendant resides, if all defendants are
         residents of the State in which the district is located;

         (2) a judicial district in which a substantial part of the events or omissions
         giving rise to the claim occurred, or a substantial part of property that is the
         subject of the action is situated; or




         1
        Because the Court concludes there is specific jurisdiction with respect to
Transamerica, the Court need not reach the issue of whether Transamerica is subject to
general jurisdiction in this forum.
CV-1378 (12/17)                        CIVIL MINUTES - GENERAL                         Page 11 of 20
                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                            CIVIL MINUTES – GENERAL        ‘O’
   Case No.       2:18-cv-06262-CAS-GJSx          Date February 6, 2019
   Title          MICHAEL K. HAMRA v. TRANSAMERICA LIFE INSURANCE
                  COMPANY

         (3) if there is no district in which an action may otherwise be brought as
         provided in this section, any judicial district in which any defendant is subject
         to the court’s personal jurisdiction with respect to such action.

28 U.S.C. § 1391(b). Transamerica asserts that venue is improper because the events
giving rise to plaintiff’s claims did not occur in California. Mot. at 13.

       For venue purposes, corporations (and other entities that can sue or be sued in their
own names) are “deemed to reside . . . in any judicial district in which such defendant is
subject to the court’s personal jurisdiction with respect to the civil action in question.” 28
U.S.C. § 1391(c)(2). Moreover, in states with multiple districts such as California, a
corporate defendant is deemed to “reside” in any district in which its “contacts” would
subject it to personal jurisdiction at the time an action is commenced, if that district were
a separate state; or, if there is no such district, in whichever district it has the “most
significant” contacts. 28 U.S.C. § 1391(d). As discussed supra, Transamerica is subject
to the Court’s personal jurisdiction due to events that occurred in the Central District of
California and thus, for venue purposes, Transamerica resides in this District.
Accordingly, venue is proper pursuant to § 1391(b)(1).

         Accordingly, Transamerica’s motion to dismiss for improper venue is DENIED.

      Transamerica also seeks to transfer this action to the Northern District of Iowa
where two cases against Transamerica, involving different MDR increases, are pending.
Mot. at 13. The party seeking to transfer venue bears the burden of showing that
convenience and justice require transfer. Commodity Futures Trading Comm'n v.
Savage, 611 F.2d 270, 278-279 (9th Cir. 1979); Decker Coal Co. v. Commonwealth
Edison Co., 805 F.2d 834, 843 (9th Cir. 1986) (“The defendant must make a strong
showing of inconvenience to warrant upsetting the plaintiff's choice of forum.”). The
decision to transfer lies within the sound discretion of the trial judge. See Sparling v.
Hoffman Constr. Co., 864 F.2d 635, 639 (9th Cir. 1988).
       In analyzing the “interests of justice,” a number of factors are relevant, including
the following: (1) the location where the relevant agreements were negotiated and
executed, (2) the state that is most familiar with the governing law, (3) the plaintiff's
choice of forum, (4) the respective parties' contacts with the forum, (5) the contacts
relating to the plaintiff's cause of action in the chosen forum, (6) the differences in the
costs of litigation in the two forums, (7) the availability of compulsory process to compel

CV-1378 (12/17)                        CIVIL MINUTES - GENERAL                          Page 12 of 20
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES – GENERAL        ‘O’
   Case No.            2:18-cv-06262-CAS-GJSx          Date February 6, 2019
   Title               MICHAEL K. HAMRA v. TRANSAMERICA LIFE INSURANCE
                       COMPANY

attendance of unwilling non-party witnesses, and (8) the ease of access to sources of
proof. Stewart Org. v. Ricoh Corp., 487 U.S. 22, 29-30 (1988); Jones v. GNC
Franchising, Inc., 211 F.3d 495, 498-99 (9th Cir. 2000). Other factors that may
be considered are: the enforceability of the judgment; the relative court congestion in the
two forums; and which forum would better serve judicial economy. 17 Moore's Federal
Practice § 111.13[1][c] (3d ed. 1997). However, “[s]ubstantial weight is accorded to the
plaintiff's choice of forum, and a court should not order a transfer unless the
‘convenience’ and ‘justice’ factors set forth above weigh heavily in favor of venue
elsewhere.” Catch Curve, Inc. v. Venali, Inc., 2006 U.S. Dist. LEXIS 96379, at *3–4
(C.D. Cal. Feb. 27, 2006).
      Transamerica argues that venue is improper in the Central District of California
because it will be more convenient for the parties to litigate the case in Iowa as most of
the potential witnesses are in Iowa and because plaintiff, who resides in Illinois, and his
New York counsel, are closer to Iowa than Los Angeles. Mot. at 13–14. Having
considered the parties’ arguments, the Court finds that Transamerica has not met its
burden of showing that convenience and justice require transfer.
                  i.      Convenience Factors
        Although it appears that more of Transamerica’s employee witnesses reside in the
Northern District of Iowa than reside in the Central District of California, the Court
accords less weight to their domicile because Transamerica can compel their attendance
at trial in this district if necessary. See e.g., Allstar Mktg. Grp., LLC v. Your Store
Online, LLC, 666 F. Supp. 2d 1109, 1132 (C.D. Cal. 2009) (Morrow, J.). The
convenience of non-party witnesses, however, often figures most prominently in deciding
a motion to transfer. Flotsam of Cal., Inc. v. Huntington Beach Conf. & Visitors Bureau,
No. C 06-7028 MMC (MEJ), 2007 WL 4171136 (N.D. Cal. Nov. 26, 2007); Saleh v.
Titan Corp., 361 F. Supp. 2d 1152, 1161 (S.D. Cal. 2005). Plaintiff contends that the
only non-party witness of which he is aware of is Phyllis Dilbeck, who is located in
Glendale, California, and is subject only to the Central District of California’s subpoena
power. Opp’n at 13. Although the presence of many of the party witnesses in the North
District of Iowa weighs in favor of transferring this case to that district, the presence of a
non-party witness in the Central District of California weighs more heavily against
transfer.



CV-1378 (12/17)                        CIVIL MINUTES - GENERAL                        Page 13 of 20
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES – GENERAL        ‘O’
   Case No.         2:18-cv-06262-CAS-GJSx          Date February 6, 2019
   Title            MICHAEL K. HAMRA v. TRANSAMERICA LIFE INSURANCE
                    COMPANY

                  ii.    Plaintiff’s Choice of Forum
       Where relevant factors do not strongly favor transfer, “the plaintiff's choice of
forum should rarely be disturbed.” Gulf Oil Corp. v. Gilbert, 330 U.S. 501, 508 (1947).
Although the plaintiff does not reside in this district, the parties’ contacts with this district
weigh in favor of deference to plaintiff’s choice of forum. As set forth supra, the Policy
affected by Transamerica’s MDR increase was signed by Transamerica in this District
and a portion of the actuarial analysis leading to the MDR increase was performed in this
District. The Court gives no weight to Transamerica’s contention that it will be more
convenient for plaintiff to litigate this case in Iowa because, notwithstanding the distance
from Illinois or New York to Los Angeles, plaintiff chose the Central District of
California as his forum.
                  iii.   Other Factors
      Transamerica makes no argument with respect to the other factors. Thus, the Court
concludes that Transamerica has failed to meet its burden of showing that any of the
Jones factors upsets the weight the Court gives to the Trust’s choice of forum.

         Accordingly, Transamerica’s motion to transfer venue is DENIED.

         C.       Standing

       Defendant argues that plaintiff cannot establish Article III standing because he has
not suffered an injury-in-fact. Mot. at 24. According to defendant, plaintiff is in no
danger of losing coverage because he purchased the Policy with the Endorsement which
was designed to ensure coverage even if the Accumulation Value drops to zero and the
plaintiff’s original monthly premium amount of $6,583 no longer covers the COI, so long
as the premium amount of $6,583 is paid each month. Id. Defendant’s argument fails
because the Endorsement only protects the death benefit, and plaintiff alleges that
Transamerica has wrongfully denied him other benefits due under the policy—
specifically the accumulation value, interest, and amounts available for loans or through
surrender. The Court finds that the diminution of these benefits is sufficient to establish
Article III standing.
      Moreover, plaintiff alleges that Transamerica’s MDR increase will cause a
reduction in the economic value of the Policy, even if plaintiff continues to make the
same premium payments he has always made. See Compl. ¶ 41 (“In 1999, Transamerica
CV-1378 (12/17)                          CIVIL MINUTES - GENERAL                        Page 14 of 20
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES – GENERAL        ‘O’
   Case No.            2:18-cv-06262-CAS-GJSx          Date February 6, 2019
   Title               MICHAEL K. HAMRA v. TRANSAMERICA LIFE INSURANCE
                       COMPANY

represented to the Trust that if it paid $78,996.00 into the Policy each year, the Policy
would have a cash value of $2,894.906.00 by Policy Year 28. On April 17, 2018,
Transamerica sent the Trust a revised illustration which indicates that if the Trust
continues to pay $78,996.00 into the Policy each year, it will have a cash value of $0.00
by Policy Year 28, millions of dollars in value having been taken by Transamerica.”).
Plaintiff thus also alleges a cognizable injury with respect to the reduction of the
economic value of the policy. See Maya v. Centex Corp., 658 F.3d 1060, 1070–71 (9th
Cir. 2011) (“A current reduction in the economic value of one’s home is a cognizable
injury for constitutional purposes.”).
     Accordingly, the Court DENIES Transamerica’s motion to dismiss plaintiff’s
complaint for lack of standing.
         D.       Failure to State a Claim

                  i.      Tortious Breach of Duty of Good Faith and Fair Dealing
       As an initial matter, the parties dispute whether Illinois, Iowa, or California law
governs plaintiff’s tortious breach claim. The Court applies California’s choice of law
rules to resolve this question. See Klaxon Co. v. Stentor Elec. Mfg. Co., 313 U.S. 487,
496–97 (1941); Downing v. Abercrombie & Fitch, 265 F.3d 994, 1005 (9th Cir. 2001)
(“In a diversity case, federal courts apply the substantive law of the forum in which the
court is located, including the forum’s choice of law rules.”) (internal quotation marks
and citation omitted). In California, courts utilize the following three-step “governmental
interest” test: (1) the court examines the substantive laws of each jurisdiction to
determine whether the laws differ as applied to the present facts; (2) if application of the
laws do differ, the court must determine whether a “true” conflict exists in that each
relevant jurisdiction holds an interest in having its law applied; and (3) if more than one
jurisdiction has a legitimate interest, the court must identify and apply the law of the state
whose interest would be more impaired if its law is not applied. Id.; Abogados v. AT&T,
Inc., 223 F.3d 932, 934 (9th Cir. 2000). “Only if both states have a legitimate but
conflicting interest in applying its own law will the court be confronted with a ‘true
conflict’ case.” Downing, 265 F.3d at 1005 (internal citation omitted).
       In Thompson v. Transamerica, No. 2:18-cv-05422-CAS-GJS, Dkt. 82, this Court
held that a claim for tortious breach under California law could be based upon
Transamerica’s MDR increases. The Court concludes that the same potential exists in the
instant case based on plaintiff’s allegations, which are similar to the allegations in the
CV-1378 (12/17)                         CIVIL MINUTES - GENERAL                      Page 15 of 20
                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                            CIVIL MINUTES – GENERAL        ‘O’
   Case No.       2:18-cv-06262-CAS-GJSx          Date February 6, 2019
   Title          MICHAEL K. HAMRA v. TRANSAMERICA LIFE INSURANCE
                  COMPANY

Thompson action. However, it appears that neither Iowa or Illinois law would recognize
a claim for tortious breach based on plaintiff’s allegations. See Cramer v. Ins. Exchange
Agency, 675 N.E.2d 897, 900 (Ill. 1996) (“[T]he tort of bad faith is not a separate and
independent tort action that is recognized in Illinois.”); Thornton v. Am. Interstate Ins.
Co., 897 N.W.2d 445, 461 (Iowa 2017) (“An insured may bring a third-party bad-faith
claim when an insurer’s bad faith refusal to settle a third-party’s claim against the insured
within the policy limits exposes the insured to monetary liability exceeding policy limits.
A first-party bad-faith claim involves an insured’s attempt to recover for his or her own
losses allegedly covered under the insurance policy.”) (internal quotation marks and
citations omitted). Plaintiff has provided no authority establishing that Iowa or Illinois
law would recognize a claim for tortious breach outside the context of a coverage
dispute.2
       Given that the Court has determined that there is a potential that California law
would recognize plaintiff’s claim for tortious breach but Iowa and Illinois law would not,
the Court must analyze whether a “true conflict” exists in that each relevant jurisdiction
has an interest in having its law applied. Although “California has demonstrated an
interest in regulating the practices of insurers within this state, as well as in affording
redress to California residents damaged by unfair practices of insurers,” Zimmerman v.
Allstate Ins. Co., 179 Cal. App. 3d 840, 846 (1986), California’s interests are not
legitimately implicated here because plaintiff lives in Illinois, the insureds live in Florida,
and Transamerica’s decision to increase the MDRs occurred at least a decade after it
moved its headquarters from California to Iowa. Mot. at 3, 6; Dkt. 57 at 7. See Van
Winkle v. Allstate Ins. Co., 290 F. Supp. 2d 1158, 1163–64 (C.D. Cal. 2003) (“[T]he
interests of California are at least reduced when a non-resident seeks the benefits of its
laws.”).

         2
         Plaintiff analogizes California’s claim for tortious breach to an Illinois statute
providing an extracontractual remedy against an insurer “wherein there is in issue the
liability of a company on a policy or policies of insurance or the amount of loss payable
thereunder, or for an unreasonable delay in settling a claim, and it appears to the court
that such action or delay is vexatious or unreasonable . . .” IL ST CH 215 § 5/155
(“Section 155”). Even assuming that Section 155 provides the basis for a claim for
tortious breach in Illinois, plaintiff’s allegations do not state a claim for violation of
Section 155 because he does not allege that Transamerica has denied coverage or has
unreasonably delayed in settling a claim.
CV-1378 (12/17)                      CIVIL MINUTES - GENERAL                           Page 16 of 20
                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                            CIVIL MINUTES – GENERAL        ‘O’
   Case No.       2:18-cv-06262-CAS-GJSx          Date February 6, 2019
   Title          MICHAEL K. HAMRA v. TRANSAMERICA LIFE INSURANCE
                  COMPANY

        In contrast, both Iowa and Illinois have significant interests in applying their
respective laws to this case. See York v. Globe Life and Acc. Ins. Co., 734 F. Supp. 340,
344 (C.D. Ill. 1990) (“Illinois has a strong policy favoring limitation of bad faith claims
against insurance companies in order to reduce the rates that everyone pays.”);
Cunningham v. PFL Life Ins. Co., 42 F. Supp. 2d 872 (N.D. Iowa 1999) (explaining that
Iowa has a “clear” interest in regulating the manner in which Iowa insurance companies
do business). Further, California law recognizes “that a jurisdiction ordinarily has the
predominant interest in regulating conduct that occurs within its borders, and in being
able to assure individuals and commercial entities operating within its territory that
applicable limitations on liability set forth in the jurisdiction’s law will be available to
those individuals and businesses in the event they are faced with litigation in the future.”
McCann v. Foster Wheeler LLC, 48 Cal. 4th 68, 98 (2010).
        Although plaintiff contends that California has an interest here because the Policy
was purchased from Transamerica while it was domiciled in California and because some
analysis supporting the decision to increase the MDRs occurred in California, the Court is
not persuaded because the ultimate decision to increase the MDRs occurred in Iowa and
plaintiff’s injury occurred in Illinois. Although California has an interest in regulating
the conduct of insurers in California, the Court finds that this interest would not be
significantly impaired if it were not able to extend its law on tortious breach to a case
involving non-resident parties and conduct that largely occurred out-of-state. See
McCann, 48 Cal. 4th at 99 (“California’s interest in applying its laws providing a remedy
to, or facilitating recovery by, a potential plaintiff in a case in which the defendant’s
allegedly tortious conduct occurred in another state is less than its interest when the
defendant’s conduct occurred in California.”). On the other hand, Iowa’s and Illinois’s
interest in managing the costs of insurance by determining whether, and to what extent,
tort remedies may be awarded against insurance companies, would be far more impaired
by the application of California’s law governing tortious breach claims.
       In light of the foregoing, the Court concludes that California law does not govern
plaintiff’s tortious breach claim, and that neither Iowa and Illinois law would recognize a
claim for tortious breach based on plaintiff’s allegations. Accordingly, the Court
DISMISSES plaintiff’s claim for tortious breach of the duty of good faith and fair
dealing.




CV-1378 (12/17)                     CIVIL MINUTES - GENERAL                         Page 17 of 20
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES – GENERAL        ‘O’
   Case No.         2:18-cv-06262-CAS-GJSx          Date February 6, 2019
   Title            MICHAEL K. HAMRA v. TRANSAMERICA LIFE INSURANCE
                    COMPANY

                  ii.   Unfair Competition
       To state a claim for violation of the UCL, a plaintiff must allege an “unlawful,
unfair, or fraudulent business act or practice.” Cal. Bus. & Prof. Code § 17200.
“Because [the UCL] is written in the disjunctive, it establishes three varieties of unfair
competition—acts or practices which are unlawful, or unfair, or fraudulent.” Boschma v.
Home Loan Ctr., Inc., 198 Cal. App. 4th 230, 252 (Cal. Ct. App. 2011) (internal
quotation marks and citation omitted).
Plaintiff alleges that Transamerica violated the unfair prong of the UCL by:
         a. Marketing and selling the Policy on the premise that it was a life insurance
            product that would provide a certain death benefit for a certain cost and
            duration and subsequently taking steps to prevent Plaintiff from receiving
            the promised benefits by suddenly, massively, and unlawfully increasing
            the cost of the Policy through the COI Increase;
         b. Increasing the MDR in a manner not permitted by the express terms of the
            Policy in order to improve its profitability and financial position and to
            cause Plaintiff to pay unjustifiable premiums or forfeit the Policy by way
            of surrender or lapse;
         c. After the sale of the Policy, continuing to send annual reports, policy
            servicing statements, illustrations and other documents and
            correspondence to Plaintiff without disclosing that it was considering; and
            then resolved to implement, a sudden, dramatic, and cost-prohibitive
            increases in the MDR;
         d. Providing a false and misleading explanation to Plaintiff of the grounds for
            the COI Increase.
Compl. ¶ 71.
       To state a claim under the “unfair” prong, a plaintiff must prove that a “business
practice . . . violates established public policy” or is “immoral, unethical, oppressive or
unscrupulous and causes injury to consumers which outweighs its benefits.” Eisen v.
Porsche Cars North America, Inc., No. CV 11–9405 CAS (FEMx), 2012 WL 841019, at
*5 (C.D. Cal. Feb. 22, 2012) (citing McKell v. Washington Mut., Inc., 142 Cal. App. 4th
1457, 1473 (2006)). Transamerica argues that plaintiff’s UCL claim sounds in fraud to

CV-1378 (12/17)                       CIVIL MINUTES - GENERAL                         Page 18 of 20
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES – GENERAL        ‘O’
   Case No.         2:18-cv-06262-CAS-GJSx          Date February 6, 2019
   Title            MICHAEL K. HAMRA v. TRANSAMERICA LIFE INSURANCE
                    COMPANY

the extent it is based on misrepresentations and omissions, and therefore plaintiff must
meet the pleading requirements of Rule 9(b). Mot. at 17. Plaintiff, however, specifically
alleges that his claim arises under the “unfair” prong of the UCL. Compl. ¶ 71. The
Court finds that, fairly read, plaintiff’s alleged UCL violations are all based on the theory
that Transamerica raised the MDR in an unconscionable manner and are sufficient to
state a claim under the “unfair” prong of the UCL. Although plaintiff alleges that
Transamerica failed to notify plaintiff of the MDR increase and then provided a false
explanation for the grounds of the MDR increase, plaintiff does not allege that
Transamerica made these misrepresentations or omissions for the purpose of inducing
action by the plaintiff.
       Transamerica further argues argues that plaintiff’s UCL claim fails because the
UCL does not apply to out-of-state conduct caused by out-of-state defendants and
because plaintiff has an adequate remedy at law. Mot. at 17. With respect to
Transamerica’s extraterritoriality argument, the Court finds that the plaintiff has
sufficiently alleged that Transamerica’s unfair acts occurred in California because
Transamerica allegedly priced, signed, and issued the Policy in California. See Compl. ¶
10. And in response to Transamerica’s argument that plaintiff has an adequate remedy at
law, plaintiff argues that a legal remedy would fail to stop Transamerica’s wrongful
conduct and that, without injunctive relief, plaintiff will be forced to file multiple
lawsuits in order to recover the depleted cash value and interest thereon. Opp’n at 20.
The Court declines to find, at this stage, that plaintiff has an adequate remedy at law.
     Accordingly, the Court DENIES Transamerica’s motion to dismiss plaintiff’s
UCL claim.
                  iii.   Declaratory Relief
       The Trust seeks a declaration as to the parties’ respective rights and obligations
under the Policy. Defendant argues that plaintiff’s declaratory relief claim is duplicative
of plaintiff’s breach of contract claim as both require the Court to interpret the relevant
language and determine if the MDR increases violated the Policy. Mot. at 23.
      “The existence of another adequate remedy does not preclude a judgment for
declaratory relief in cases where it is appropriate.” Fed. R. Civ. Proc. 57. Moreover,
declaratory relief is proper “where a breach of contract claim will not settle all of the
contractual issues concerning which plaintiff seeks declaratory relief.” StreamCast
Networks, Inc. v. IBIS LLC., No. CV 05-04239 MMM (Ex), 2006 WL 5720345, at *4

CV-1378 (12/17)                        CIVIL MINUTES - GENERAL                       Page 19 of 20
                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                            CIVIL MINUTES – GENERAL        ‘O’
   Case No.       2:18-cv-06262-CAS-GJSx          Date February 6, 2019
   Title          MICHAEL K. HAMRA v. TRANSAMERICA LIFE INSURANCE
                  COMPANY

(C.D. Cal. May 2, 2006). It is unclear at this juncture whether resolution of plaintiff’s
breach of contract claim would necessarily resolve the parties’ prospective rights under
the Policy. To the extent declaratory relief may overlap with plaintiff’s other requests for
relief, plaintiff may be required to make an election of remedies if he prevails on multiple
claims. Accordingly, Transamerica’s motion to dismiss plaintiff’s declaratory relief
claim is DENIED.
IV.       CONCLUSION
       The Court DENIES defendant’s motion to dismiss for lack of personal
jurisdiction.
          The Court DENIES defendant’s motion to dismiss for improper venue.
          The Court DENIES defendant’s motion to transfer venue.
          The Court DENIES defendant’s motion to dismiss for lack of standing.
       The Court DISMISSES plaintiff’s claim for tortious breach of the duty of good
faith and fair dealing.
          The Court DENIES defendant’s motion to dismiss plaintiff’s Unfair Competition
claim.
          The Court DENIES defendant’s motion to dismiss plaintiff’s claim for declaratory
relief.
          IT IS SO ORDERED.

                                                                          00    :    00
                                                   Initials of Preparer        CMJ




CV-1378 (12/17)                       CIVIL MINUTES - GENERAL                        Page 20 of 20
